Exhibit 10.4

 

[ex1004-image1.jpg] 

 

 LOAN FACILITY AGREEMENT

 

 



LOAN FACILITY AGREEMENT

 

 

This Loan Facility Agreement ("Agreement") is made and effective the 1st of July
2013

 

 

BETWEEN:HARBOURSAFE HOLDINGS, BRENDAN MACPHERSON, BELINDA STORELLI (the
"Lender"), a stockholder of BANJO & MATILDA PTY LTD having [his/her] main
residence located at:



263 MILITARY ROAD

VAUCLUSE NSW 2030 AUSTRALIA

POSTAL: PO BOX 3438 TAMARAMA NSW 2026

 



 

AND:BANJO & MATILDA PTY LTO AND THE BANJO & MATILDA TRUST (the "Borrower''), a
corporation organized and existing under the laws of the NSW] of AUSTRALIA, with
its head office located at:



76 WILLIAM ST

PADDINGTON NSW 2021 AUSTRALIA

POST: PO BOX 3438 TAMARAMA NSW 2026

 



 

RECITALS

 

WHEREAS, Borrower desires to obtain a loan facility from Lender a loan in the
principal amount of AU$1,016,625 (the "Loan"); and

 

WHEREAS, Lender is a stockholder owns 100% of the shares in BANJO & MATILDA PTY
LTD (trustee for the BANJO & MATILDA TRUST) and, Lender desires to grant
Borrower the Loan to provide a working capital line of credit.

 

WHEREAS, Borrower's obligation to repay the Loan shall be evidenced by a
promissory note substantially in the form attached as Exhibit A hereto (the
"Note"). Borrower shall execute and deliver to Lender the Note concurrently with
execution and delivery of this Agreement.

 

NOW, THEREFORE, in consideration of the terms and conditions herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

PROMISE TO PAY

 

The Borrower promises to pay to Lender the sum of AU$1,016,625 and interest and
other charges as part of this Agreement by June 30 2014 (the "Repayment Date").

 

CONVERSION

 

Conversion rights of Lender

 

1.1The Lender may convert all or any of its Loan into Ordinary Shares at any
time and at a date prior to the Repayment Date by giving a Conversion Notice to
the Borrower. Conversion Notice may not be given when the date of the conversion
could be after the Repayment Date.

 

 

PO BOX 3438 TAMARAMA NSW 2026 AUSTRALIA



1

 

 

[ex1004-image1.jpg] 

 



1.2A Conversion Notice requires the Borrower to convert the outstanding Loan
balance including all Interest and any charges into shares in the Borrower at a
discount of 10% to last 30 days average share price if publicly quoted; or at
the fair market value as determined by an independent valuer.

 

Allotment, quotation and ranking of shares

 

1.3Each Ordinary Share issued upon conversion of will have all of the following
features:

 

1.3.1Be allotted within 15 business days after the Conversion Date.

 

1.3.2Be fully paid up.

 

1.3.3Rank pari passu with the existing Ordinary Shares.

 

Promptly after each allotment the Borrower will issue a share certificate to the
Lender in the same manner as notices are to be given to it, unless the Borrower
is participating in a share transfer scheme under which the ownership of shares
is recorded without certificates, in which case, at the request of an Lender,
the Borrower may not issue a certificate for the Ordinary Shares allotted to
that member.

 

INTEREST

 

1.4Interest must be paid by the Borrower from JULY 1 2013 until (and including)
the following times:

 

(a)Where all or part of the Loan is not converted to shares per 1.1, 1.2, 1.3,
the date on which it is repaid.

 

(a)Where all or part of the Loan is converted, the date which it is converted

 

1.5The amount of interest payable in any period under this document will accrue
daily and will be calculated at 3% annually on the outstanding balance of the
Loan amount for the number of days in that period.

 

Time and manner of payment

 

1.6Interest must be paid on or by the Repayment Date.

 

1.7All accrued interest must be paid upon the conversion or repayment of the
Loan

 

 

REPAYMENT

 

Obligations on Repayment Date

 

1.8On the Repayment Date the Borrower must pay to the Lender the Loan and all
accrued interest which have not previously been converted.

 

Obligations cease

 

1.9Upon the payment of all amounts owing to the Lender the obligations of the
Borrower in respect of the Convertible Notes shall be extinguished.

 

1.10The Lender may request early repayment prior to the Repayment Date of up to
AU$100,000 by giving 60 days notice to the Borrower (“At Call Funds”).

 

PO BOX 3438 TAMARAMA NSW 2026 AUSTRALIA



2

 

 

[ex1004-image1.jpg] 

 



1.11Repayment of At Call Funds is subject to all interest, charges and
conversion rights under this Agreement.

 

LATE CHARGE

 

1.12Any amount which is outstanding beyond the repayment date of June 30 2014
shall be subject to a late charge equivalent to 15% annually, calculated daily.

 

SECURITY

 

1.13To protect Lender, Borrower gives what is known as a security interest or
mortgage in the Intellectual Property of the Borrower including, but not limited
to all brand names, logos, garment designs, imagery, web site code and web
sites, data bases including online and wholesale customers.

 

DEFAULT

 

1.14If for any reason Borrower fails to make any payment on time, the Borrower
shall be in default. The Lender can then demand immediate payment of the entire
remaining unpaid balance of this Loan, without giving anyone further notice.

 



1.15If the Borrower cannot or does not pay the amount due to the Borrower per
clause 1.12, then the Borrower may request the immediate transfer of the named
Intellectual Property to the Lender, and the Borrower must transfer the
Intellectual property within 5 business days.

 

RIGHT OF OFFSET

 

1.16If this Loan becomes past due, the Lender will have the right to pay this
Loan from any deposit or security Borrower has with Lender without further
notice.

 

IN WITNESS WHEREOF, the undersigned has caused this Loan Agreement to be duly
executed as of the date first written below.

 

[ex1004-image2.jpg] 

 

PO BOX 3438 TAMARAMA NSW 2026 AUSTRALIA



3

 

 [ex1004-image1.jpg]

 

PROMISSORY NOTE

 

 



This Promissory Note (the "Note") is made and effective the July 1, 2013.

 

 

BETWEEN:HARBOURSAFE HOLDINGS (the "Lender"), a stockholder of BANJO & MATILDA
having [his/her] main residence located at:



263 MILITARY ROAD

VAUCLUSE NSW 2030 AUSTRALIA

POSTAL: PO BOX 3438 TAMARAMA NSW 2026

 



 

AND:BANJO & MATILDA (the "Borrower"), a corporation organized and existing under
the laws of the NSW of AUSTRALIA with its head office located at:



76 WILLIAM ST

PADDINGTON NSW 2021 AUSTRALIA

POST: PO BOX 3438 TAMARAMA NSW 2026

 



 

 

TERMS

 

1.FOR VALUE RECEIVED, the Borrower promises to pay to the order of Lender the
principal sum outstanding of the Loan as at June 30 2014 together with all
charges and Interest herein provided, payable at the rate and in the manner
hereinafter set forth:

 

2.Borrower shall pay all amounts due under this Note, including principal,
interest and other charges due and payable in full on or before the Repayment
Date of 30th of June 2014. Time is of the essence of the payment obligations
hereunder.

 

3.This Note is and will be secured by a first priority interest in certain
tangible and intangible property of the Borrower. All of the terms, covenants,
Conditions, representations and warranties contained in the Agreement are hereby
made part of this Note to the same extent and with the same force and effect as
if fully set forth herein.

 

4.If the Borrower becomes insolvent then the Note sum outstanding will become
immediately due and payable. If the outstanding sum is not paid within 30 days
of such insolvency event, then the Borrower has the right to transfer and take
possession of the Security tangible and intangible assets as defined in Clause
1.11, 1.12, and 1.13.

 

5.If all or any portion of any payment due hereunder is not received by the
Lender within 30 calendar days after the date when such payment is due, the
Borrower shall pay a late charge equal to 15% per annum, calculated daily, and
payable weekly. Such late charge to be immediately due and payable without
demand by Lender.

 

6.If any payment under this Note is not paid in full on or before the Repayment
Date, or should default be made in the performance or observation of any of the
terms, covenants, or condition contained in the Loan Documents, or if any
representation or warranty contained in the Loan Documents is breached or is or
becomes untrue, this Note shall be in default, and the entire principal amount
outstanding hereunder, accrued interest thereon, all late charges, if any, and
any and all other charges due hereunder, shall, at Lender's option, immediately
become due and payable, Without further notice, the giving of such notice being
expressly waived by the Borrower. Lender may exercise this option to accelerate
during any default by the Borrower, regardless of any prior forbearance. In the
event of any such default, and if the same is referred to an attorney-at-law for
collection, or if any action at law or in equity is brought with respect hereto,
Borrower shall pay to Lender, in addition to all other charges required pursuant
to the terms hereof or pursuant to the terms of the Loan Documents, all costs
and expenses of the Lender. From and after the Repayment date, or during
default, if such default should occur prior to the Repayment Date, the
outstanding principal amount hereunder and accrued interest and other charges
shall bear interest at the highest rate allowed by law.

 

 



PO BOX 3438 TAMARAMA NSW 2026 AUSTRALIA

 



4

 

 

[ex1004-image1.jpg]

 



7.From time to time, without affecting the joint and several obligations of all
makers, sureties, guarantors and endorsers hereof, and their respective
successors and assigns, (I) to pay the outstanding principal balance herein and
accrued interest thereon, (ii) to observe the covenants contained herein, (iii)
to observe the terms, covenants and conditions of the Loan Documents or any
instrument govern to secure the performance hereof, and without giving notice to
or obtaining the consent of any maker, surety, guarantor or endorser hereof or
their successors or assigns, and without liability on the part of the holder
hereof, the holder hereof may, at its option, extend the time for payment or any
part thereof, release anyone liable for payment herein, renew this note, modify
the terms or times for payment herein ,join in any extension of subordination
hereof, release any security given here fore, take or release additional
security, modify the rate of interest herein or agree in writing with the
undersigned to modify the terms, covenants and conditions of any instrument
given to secure performance hereof.

 

8.ANY RIGHT OF TRIAL BY JURY, PRESENTMENT, NOTICE OF DISHONOR, AND PROTEST ARE
HEREBY WAIVED BY ALL MAKERS, SURETIES, GUARANTORS AND ENDORSERS HEREOF. This
Note shall be the joint and several obligations of all makers, sureties,
guarantors, and endorsers hereof and shall be binding upon them and their
respective heirs, executors, administers, successors and assigns.

 

9.Borrower shall pay the costs of all documentary, revenue, tax or other stamps
now or hereafter required by any law at any time to be affixed to or which are
otherwise made necessary as a result of this Note or any of the Loan Documents,
and if any taxes be imposed with respect to debts secured by mortgages and or
deeds of trust with respect to notes evidencing debts so secured, Borrower
agrees to pay to Lender the full amount of any such taxes, and hereby waives any
contrary provisions if any laws of rules of court now or hereafter in effect.

 

10.Lender and Borrower intend that the relationship created and evidenced by
this Note and the Loan Documents shall be solely that of debtor and creditor
nothing in this Note shall be construed as creating a joint venture,
partnership. tenancy in common, or joint tenancy between Lender and Borrower

 

11.The remedies of this Note are cumulative and concurrent and may be pursued
singularly or successively together, at the sole discretion of the holder, and
may be exercised as often as occasion therefore shall occur. The waiver by
Lender or failure to enforce any term, covenant or condition of this Note or to
declare any default hereunder, shall not operate as a waiver of any subsequent
default or affect the right of the holder to exercise any right or remedy not
expressly waived in writing by the holder.

 

12.The unenforceability or invalidity of any one or more provisions of this Note
shall not render any other provision herein contained unenforceable or invalid.
This note and all of the Loan Documents shall be construed under the laws of the
[State/Province] of [STATE/PROVINCE.

 

 

 

PO BOX 3438 TAMARAMA NSW 2026 AUSTRALIA



5

 

 

 

 [ex1004-image1.jpg]

 

IN WITNESS WHEREOF, the undersigned has caused this Promissory Note to be duly
executed as of the date first written below.

 

[ex1004-image3.jpg] 

 

PO BOX 3438 TAMARAMA NSW 2026 AUSTRALIA

 



6

 